[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-12380                   MAR 16, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                    D. C. Docket No. 00-14084-CR-KMM


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

NEMI BENION, JR.,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 16, 2009)

Before EDMONDSON, Chief Judge, HULL and FAY, Circuit Judges.
PER CURIAM:

      Defendant-Appellant Nemi Benion, Jr., a pro se federal prisoner convicted

of crack cocaine offenses, appeals the denial of his motion to reduce his 121-month

sentence, 18 U.S.C. § 3582(c)(2). No reversible error has been shown; we affirm.

      In his section 3582(c)(2) motion, Benion sought a sentencing reduction

under Amendment 706 to the Sentencing Guidelines, which retroactively reduced

the base offense levels applicable to crack cocaine offenses. He maintained that

several 18 U.S.C. § 3553(a) factors weighed in favor of a reduction, including (1)

that other crack cocaine offenders received lower sentences, (2) his health

problems, and (3) he was no danger to the community. The district court

recalculated Benion’s guideline range under Amendment 706 but denied the

section 3582(c)(2) motion, noting that the original sentence fell within the

amended guideline range.

      On appeal, Benion argues that the district court’s order did not reflect that it

had considered the section 3553(a) factors and, thus, the order is insufficient for

appellate review. We review for an abuse of discretion a district court’s decision

whether to reduce a sentence under section 3582(c)(2). United States v. Brown,

332 F.3d 1341, 1343 (11th Cir. 2003).

      When a sentencing guideline is amended and given retroactive effect, the



                                           2
district court, “after considering the factors set forth in section 3553(a) to the

extent that they are applicable,” may reduce a previous sentence under the

amendment “if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see also U.S.S.G.

§ 1B1.10(a)(1). Amendment 706 reduced by two the offense levels in crack

cocaine cases calculated under the drug quantity table in U.S.S.G. § 2D1.1(c). See

U.S.S.G. App. C, Amend. 706 (2007). The Sentencing Commission made this

amendment retroactively applicable, effective as of 3 March 2008, by

incorporating it into U.S.S.G. § 1B1.10(c). See U.S.S.G. App. C, Amend. 713

(Supp. May 1, 2008).1

       If, as here, an amendment applies to a defendant, a “district court must make

two distinct determinations before deciding whether to reduce a defendant’s

sentence under” section 3582(c)(2). United States v. Vautier, 144 F.3d 756, 760

(11th Cir. 1998). First, the court must determine the sentence it would have

imposed, given defendant’s amended guideline range and keeping constant all

other guideline determinations made at the original sentencing hearing. Id. Then,

the court must consider the factors in section 3553(a) and determine, in its



       1
       The 1 March 2008 Supplement has been superseded by the 1 May 2008 Supplement and,
when used with the 2007 Manual, constitutes the operative Guidelines Manual effective 1 May
2008. See U.S.S.G. Cover (Supp. May 1, 2008).

                                             3
discretion, whether to reduce defendant’s sentence. Id. The court need not present

particular findings on each section 3553(a) factor as long as the court clearly

considered those factors and set forth adequate reasons for refusing to reduce a

prisoner’s sentence. See United States v. Brown, 104 F.3d 1254, 1256 (11th Cir.

1997).

         About the first step, the district court calculated correctly the amended

guideline range. Benion’s original base offense level of 32 was based on 63.3

grams of crack cocaine; and after Amendment 706, this drug quantity corresponds

to a base offense level of 30. With a reduction for acceptance of responsibility and

a criminal history category of IV, Benion’s amended guideline range became 100

to 125 months’ imprisonment, down from 121 to 151 months’ imprisonment.2

         About the second step, we conclude that the district court adequately

considered the section 3553(a) factors and abused no discretion in refusing to

reduce Benion’s sentence. That the district court’s order is short and failed to

articulate specifically the applicability of the section 3553(a) factors is not

reversible error. See United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir.

1997) (explaining that the record must demonstrate that the district court took the


         2
         Benion argues that his amended guideline range should be 87 to 108 months. Benion
appears to be calculating his amended range using a criminal history category of III, instead of
IV. Thus, his contention that the district court wrongly calculated his amended guideline range
is erroneous.

                                                4
pertinent factors into account). The district court’s order makes clear that it

considered Benion’s motion. In his motion, Benion generally set out the factors

and specifically applied certain factors -- including the need to avoid sentencing

disparities and his characteristics -- to his case. And the government submitted

arguments in opposition to Benion’s motion, which also cited to and applied

specific section 3553(a) factors. In addition, the judge who originally sentenced

Benion also presided over his section 3582(c)(2) motion. See id. at 1322-23

(explaining that the district court’s short order provided sufficient reasons for its

denial of a section 3582(c)(2) motion when Defendant’s motion set out the factors

“word for word” and the government responded in opposition, specifically

referencing the factors “relevant to the necessary section 3553(a) inquiry”).

       Because the district court properly calculated the amended sentencing range

and the record indicates that the district court properly considered the section

3553(a) factors, we conclude that no abuse of discretion occurred.3

       AFFIRMED.




       3
         Benion also argued in his section 3582(c)(2) motion that his post-conviction completion
of a drug rehabilitation program warranted a reduced sentence. But post-conviction
rehabilitation is beyond the scope of section 3582(c)(2). United States v. Moreno, 421 F.3d
1217, 1220 (11th Cir. 2005) (under plain error review, concluding that section 3582(c)(2) did not
provide a jurisdictional basis to reduce a sentence based on post-sentencing rehabilitative
conduct).

                                                5